Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
Firstly, applicant argues the secondary reference to Akiyama fails to teach the method wherein an aminoalkyl-terminated PDMS is reacted with the prepolymer prior to reaction with the diamine or as the same time as the diamine. Applicants attention is directed to paragraph 0014 of Akiyama that teaches methods for preparing the polyurethane urea strands wherein 1) a prepolymer can be prepared from a diisocyanate and a polyol followed by reaction with the silicon diamine and chain extender (limitation 2 of claim 1). Akiyama also teaches a prepolymer is prepared from silicon diamine and polyisocyanate prior to reaction with the chain extender (limitation 1 of claim 1 and claim 13). Akiyama teaches prepolymers prepared from silicon diamines, polyols, and diisocyanates that are extended with chain extenders, which meets applicants limitation “prior to reacting with ethylene diamine.”  
Applicants note that the examples in Akiyama fail to teach the claimed method.  It is noted that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (MPEP 2121(II)).  Further, disclosed examples and 

	
Lastly, applicants have argued that their unexpected results in the “flicking in the coalescence jets” during processing of the spun fibers rebut the prima facie case of obviousness. In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons. The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts. It has been held that the claims must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued flicking is necessarily possessed by the claimed composition at one specific amount for each. Claim 1 recites a genus of polyisocyanate, polyol, and diamine chain extender and the claims are open to any amount of each reactant. Any showing based on “compositions” must be reasonable commensurate in scope with both the kind and amount of polyisocyanate, polyol, and chain extender in the claims. The tables are clearly not reasonably commensurate in given that applicants’ have demonstrated unexpected “flicking” for precisely 1 species of each reactants outside of the aminoalkyl-terminated PDMS.
Furthermore, it is by no means clear that showings of unexpected flicking would be considered to be unexpected in view of the disclosures regarding the use of aminoalkyl- terminated diamines to improve manufacturing of the elastic fiber by reducing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763